Title: From George Washington to Guy Carleton, 5 August 1782
From: Washington, George
To: Carleton, Guy,Digby, Robert


                  
                     
                     GentlemenHead Quarters 5th Augst 1782
                  
                  I have to acknowlege the Honor of your joint Letter of the 2d of August, which was received last Evening.
                  Not a moments time has been lost in conveying a Copy of it to Congress—as soon as I am furnished with their Instructions I shall do myself the Honor to transmit their Sentiments to you as early as possible.  I have the Honor to be Your Excellencies Most Obedient and humble Servant
                  
                     Go: Washington
                  
               